                                                                                            Document 5                  Filed 08/14/19                         Page 1      of 1
 RE CE
  SEP                   3 2013

CLERK, U S. DISTRiCT CLERK
                                          Tr                 iiriLiir. tr Iditreni)




                                         1JrED STATES DISTRICT COURT
                                                                                        for th

                                                                                            aNevada
                                                                                 1J:3tIit
                                                                                                                                                                        Z4 ()
                  ntd Stat3
                                    1.
                                                                                            )              ('n'r
                                                                                                            -
                                                                                                                        ''       '
                                                                                                                                        "                               LQC'        Z

 fdCtbi'                                 y&Y'?
                                                                                               )
                              L;ndan

                                                        '1VMVER OF RLLE S & 5.1 IJLUUiGS
                                                             (CnnpL1int or Iudicenc)
                                                                                                                                              W. 1.               O     1çC cL
                                    in othr diint, th
     indmtnd that £ have bceu chard
                                                                                                              rnvn afathrccnui)



                          tn2Cd of th: ahx                                 and of ty rih to:
         t3        be
                                                                                                                                 to rraãn oou3e1;
                                                                               2.3imnt afaura1 if! am uzab1
     I)             rtin co'.me1 or rqut th
                    in id.ty eari to
                                                                                  wh±r i              ti

                                                                               ced copy ofth               warrt, or a     ria1 e1coJ                          copy ofi±er
                     produodon of ±
                                                                           a
                                                                                                                                                                                     -
                                                                warrnnt4




     3)
                                                                                                                                       in   ctatnd'i and 20 drj
                                                                             10 day3 oimy tht aeoxnc: caua
                                                                                                                         if! a
         L)              pLjmiari harin                      withixL
                                                                           datetn wlethr tbr     proabI                                  to   ba11v       that   an   oi      ha3
                                                               to
                        1J3          I   am       ota




         5)             ihang an any                    ouotby th                     avernut        far catution;
                                                                                                                                         rED                    ERED
                                                                                                                                                                                   AVEU          0
                                                                                                                                                                                                     D

                                                                                       to tg       diatiiot   ucdr Ftj.   It   Cr.rçil:ad
                        c:qut             nafor of      th    çra               djc
          ,)



                        to w.i'v          y rizht()      to:
                                                                                                                                                                              1   4 2019
                                                                                                                                                                   A1
                                                                                                   wxrnnt.


          1
                          .a


                          i
                               L!ccy h:ui.0
                           çrthniaaary rn
                                                         and pwduodcn of i

                                                                                                                                                                 -ii
                                                                                                                                                                 CLERK US
                                                                                                                                                                              01

                                                                                                                                                                      DISTRICT OF
                                                                                                                                                                                    NEVOP
                                                                                                                                                                                         COURT


              1           idtnan hrfz.
                                                                                            vnxnnr, aod any         prIfr*r              nr
                          :n       itct1tV    hannZ crdtccn oxth
                                                                                 rt      tta       tcae    hrin     b    hd      i     th:                               an       cit
                                              j   ±i    di3rriot i
                                   nu!ed
                              -i   tnz


                  ;Wfl        tO    tb i.5i .i:c of in rrrr cr.troz 'i
                                                                                                     ccc           nt                  .iau
              u:1ic4           e.
   iii




                                                                                                                                     IAj7S I J1J.13II!

                               I



                                                                                                                         4Ji!)I "1       .'enhi1ns   3   uzi
                      Case 2:19-mj-00602-VCF Document 6                        Filed 08/14/19              Page 1        of 1



AO 94   (Rev.   OM)9) Commitment to Another Di8trict




                                        UNITED STATES DIsTRicT COURT
                                                                  for the
                                                       _______District of 1EVADA
                    United States of America                        )
                                  V.                                )

                                                                    )       Case No.          2:1 9-mj-00602-VCF
                                                                    )

                      FREDRICK BROWN                                )          Charging District's
                              Defendant                             )          Case No. 19-cr-524

                                               COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                   Western             District of             Texas
The defendant may need an interpreter for this language: n/a

          The defendant:               will retain an attorney.
                                   x is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notiir the United
States attorney and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:            August 14, 2019
                                                                                                 Judge c signature

                                                                        CAM FERENBACH, U.S. MAGISTRATE JUDGE
                                                                                               Printed name and title




                                                                                          I   -_.. FILED
                                                                                       /
                                                                                                               CO1JNSE[ESERVED ON
                                                                                                                                RECORD

                                                                                      (




                                                                                                   CLERK US
                                                                                                            01ST
                                                                                                     DISTRICT OF
                                                                                                                   RICTCOURT)
                                                                                      BY:
            Case: 2:19-mj-00602         As of: 08/26/2019 12:36       PM PDT    1 of 2

                                                                                                 CLOSED
                                   United States District Court
                                 District of eva,da (Las Vegas)
      CRIMINAL     DOCKETORCE #: 2:19-mj-UOeQ-VCF All                                 Defendants

                                                       f!122-"                  A4HcI
Case title: USA v. Brown                                         Date Filed: 08/14/20 19
Other court case number:   SA-19CR-524(2)OLG Western             Date Terminated: 08/26/20 19
                           District of Texas

Assigned to: Magistrate Judge
Cam Ferenbach

Defendant (1)
Fredrick Brown                           represented by Kathryn Newman
TERMINA TED: 08/26/2019                                 Federal Public Defender
                                                        411 B. Bonneville, Ave., Ste. 250
                                                        Las Vegas, NV 89101
                                                        702-388-6577
                                                        Email: Kathçyn_Newmanfd.og
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED
                                                        Designation: FPD

Pending Counts
None

Highest Olfense Level (Onening
None

Terminated Counts
None

Highest Offense Level
(Terminateill
None

                                                        Qisposition
                                                        TRANSMITTED to the Western District of Texas
Rule 5                                                  on 8/26/2019


Plaintiff
USA                                               represented by Simon Fanzong Kung
                                                                 Office of the United States Attorney
                                                                 US Attorney's Office
                                                                 District of Nevada
                                                                 501 Las Vegas Blvd. S, Ste.l 100
                                                                 Las Vegas, NV 89101
                                                                 702-388-6336
                                                                 Fax: 702-388-6296
                                                                 Email: sirnon.cungusdoj .gov
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TQ BE NOTICED
                                                                 Designation: USA
              Case: 2:19-mj-00602        As   of:   08/26/2019 12:36   PM PDT     2 of 2



Date Filed       #     Docket Text
08/14/2019        1    Rule 5(c)(3) Documents Received as to Frederick Brown. Documents received from
                       Western District of Texas include Indictment. (JM) (Main Document 1 replaced on
                       8/14/2019) (JM). (Entered: 08/14/2019)
08/14/20 19       2    MiNUTES OF PROCEEDINGS Initial Appearance in Rule 5(c)(3) Proceeding as to
                       Fredrick Brown held on 8/14/2019 before Magistrate Judge Cam Ferenbach. Crtrrn
                       Administrator: J. Ries; AUSA: Simon Kung; Def Counsel: Kathryn Newman;
                       Recording start and end times: 3:07 3:29; Courtroom: 3D; Defendant is present in
                       custody with leg restraints. Financial Affidavit filed. The Federal Public Defenders
                       Office is appointed as defense counsel. Waiver of Identity Hearing filed. ORDERED
                       defendant identified as named defendant in indictment and is held to answer in the
                       Western District of Texas. Government seeks detention and the court hears arguments.
                       ORDERED defendant is DETAINED. Defendant is remanded to custody. Rule 5
                       deadline set for 8/28/2019. Status Conference set for 8/28/2019 at 04:00 PM in LV
                       Courtroom 3D before Magistrate Judge Cam Ferenbach.(no image attached) (Copies
                       have been distributed pursuant to the NEF JAR) (Entered: 08/16/2019)
08/14/20 19            *SEALED* SEALED FINANCIAL AFFIDAVIT by Fredrick Brown. (JQC)
                       (Entered: 08/16/20 19)
08/14/2019        4 ORDER APPOINTING COUNSEL as to Fredrick Brown. FPD appointed as counsel
                    for Defendant. Subpoenas issued upon request, with exception to outofstate
                    subpoenas which will require court approval. Signed by Magistrate Judge Cam
                    Ferenbach on 8/14/19. (Copies have been distributed pursuant to the NEF JQC)
                    (Entered: 08/16/2019)
08/14/2019             WAIVER of Rule 5(c)(3) Hearings filed by Fredrick Brown. (JQC) (Entered:
                       08/16/2019)
08/14/20 19            COMMITMENT TO ANOTHER DISTRICT as to Fredrick Brown. Defendant
                       committed to District of Western District of Texas. Signed by Magistrate Judge Cam
                       Ferenbach on 8/14/19. (Copies have been distributed pursuant to the NEF JQC)
                       (Entered: 08/16/2019)
08/14/2019        1 NOTICE of Assertion of Right to Counsel, the Right to Remain Silent, and Request to
                       Have Counsel Present During Questioning as to Fredrick Brown. (JQC) (Entered:
                       08/16/20 19)
08/14/2019             NOTICE of Assertion of Right to be Present in Court Unshackled and Preservation of
                       Appellate Rights as to Fredrick Brown. (JQC) (Entered: 08/16/2019)
08/22/2019        2    ORDER OF DETENTION as to Fredrick Brown. Defendant shall be detained pending
                       trial. Signed by Magistrate Judge Cam Ferenbach on 8/22/19. (Copies have been
                       distributed pursuant to the NEF MR) (Entered: 08/22/2019)
08/26/20 19      .li   TRANSMITTAL to the Western District of Texas regarding Rule Sc documents as to
                       Frederick Brown. Transmittal Letter with Sealed Documents sent via email. (JM)
                       (Entered: 08/26/20 19)
08/26/2019             (Court only) **NONPUBLIC** Terminated defendant Fredrick Brown and closed
                       Rule 5(c)(3) case. (JM) (Entered: 08/26/20 19)
                               UNITED STATES DISTRICT COURT
                                          OFFICE OF THE CLERK
                                          DISTRICT OF NEVADA
                                   LLOYD D. GEORGE U.S. COURTHOUSE
                                    333 LAS VEGAS BOULEVARD SOUTH
                                         LAS VEGAS, NEVADA 89101
                                               (702) 464-5400

DEBRA K. KEMPI                                                                              CYNTHIA K. JENSEN
DISTRICT COURT EXECUTIVE/CLERK                                                       CHIEF DEPUTY, LAS VEGAS




8/26/2019


U.S. District Court
Western District of Texas




RE:      USA v. Fredrick Brown
         Your Case No. SA- 19-CR-524-(2)-OLG
         Our Case No. 2: 19-mj-00602

Dear clerk:

         Please be advised that the above-referenced defendant was arrested in the District of Nevada (Las Vegas)
on a warrant issued by the         Western District of Texas             and appeared before United States
Magistrate Judge     Cam Ferenbach              on     8/14/2019

      The Defendant has been detained and remanded to the custody of the United States Marshal for transport.

      The Defendant was released on a personal recognizance bond and ordered to appear in your court on


   All documents completed in this district may be accessed via PACER and our website at
https://ecf.nvd.uscourts.gov.

Thank you.

DEBRA K. KEMP!, CLERK
By:


/s/ Justin Matott
Deputy Clerk



Date Received:______________

Received by:_____________
CM/ECF - nvd - District Version 6.1                                                        Page   1   of 3


                                                                                            CLOSED

                          United States District Court
                         District of Nevada (Las Vegas)
               CRIMINAL DOCKET FOR CASE #: 2:19-mj-00602-VCF-1


 Case title: USA v. Brown                              Date Filed: 08/14/20 19
 Other court case number: SA-19-CR-524-(2)-OLG Western Date Terminated: 08/26/2019
                          District of Texas


 Assigned to: Magistrate Judge Cam
 Ferenbach

 Defendant (1)
 Fredrick Brown                                represented by Kathryn Newman
 TERMINA TED:    08/26/2019                                   Federal Public Defender
                                                              411 E. Bonneville, Ave., Ste. 250
                                                              Las Vegas, NV 89101
                                                              702-388-6577
                                                              Email: Kathryn_Newmanfd.org
                                                              LEAD ATTORNEY
                                                              A ITORNEY TO BE NOTICED
                                                              Designation: FPD


 Pending Counts                                               Disposition
None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                            Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                   Disposition
                                                              TRANSMITTED to the Western
 Rule   5
                                                              District of Texas on 8/26/2019




https://ecf.nvd.uscourts.gov/cgi-binlDktRpt.pl?7766249778262 1 9-L_1 _0- 1                  8/26/2019
CM/ECF - nvd - District Version 6.1                                                         Page 2 of 3



 Plaintiff
 USA                                           represented by Simon Fanzong Kung
                                                              Qffice of the United States Attorney
                                                              US Attorney's Office
                                                              District of Nevada
                                                              501 Las Vegas Blvd. 5, Ste.1100
                                                              Las Vegas, NV 89101
                                                              702-388-6336
                                                              Fax: 702-388-6296
                                                              Email: simon.kung@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: USA


 Date Filed       #    Docket Text
 08/14/20 19       1   Rule 5(c)(3) Documents Received as to Frederick Brown. Documents received
                       from Western District of Texas include Indictment. (JM) (Main Document 1
                       replaced on 8/14/2019) (JM). (Entered: 08/14/2019)
 08/14/20 19       2   MINUTES OF PROCEEDINGS - Initial Appearance in Rule 5(c)(3)
                       Proceeding as to Fredrick Brown held on 8/14/20 19 before Magistrate Judge
                       Cam Ferenbach. Crtrm Administrator: .1 Ries; AUSA: Simon Kung; Def
                       Counsel: Kathryn Newman; Recording start and end times: 3:07 3:29;
                       Courtroom: 3D; Defendant is present in custody with leg restraints. Financial
                       Affidavit filed. The Federal Public Defenders Office is appointed as defense
                       counsel. Waiver of Identity Hearing filed. ORDERED defendant identified as
                       named defendant in indictment and is held to answer in the Western District of
                       Texas. Government seeks detention and the court hears arguments. ORDERED
                       defendant is DETAINED. Defendant is remanded to custody. Rule 5 deadline
                       set for 8/28/20 19. Status Conference set for 8/28/20 19 at 04:00 PM in LV
                       Courtroom 3D before Magistrate Judge Cam Ferenbach.(no image attached)
                       (Copies have been distributed pursuant to the NEF - JAR) (Entered:
                       08/16/2019)
 08/14/20 19       4   ORDER APPOINTING COUNSEL as to Fredrick Brown. FPD appointed as
                       counsel for Defendant. Subpoenas issued upon request, with exception to out-
                       of-state subpoenas which will require court approval. Signed by Magistrate
                       Judge Cam Ferenbach on 8/14/19. (Copies have been distributed pursuant to the
                       NEF - JQC) (Entered: 08/16/2019)
 08/14/2019            WAIVER of Rule 5(c)(3) Hearings filed by Fredrick Brown. (JQC) (Entered:
                       08/1.6/2019)

 08/14/20 19       6   COMMITMENT TO ANOTHER DISTRICT as to Fredrick Brown. Defendant
                       committed to District of Western District of Texas. Signed by Magistrate Judge
                       Cam Ferenbach on 8/14/19. (Copies have been distributed pursuant to the NEF
                 -     - JQC) (Entered: 08/16/2019)




https://ecf.nvd.uscourts.gov/cgi-binlDktRpt.pI?7766249778262 1 9-L_ 1 _0- 1                  8/26/2019
CM/ECF - nvd District Version 6.1                                                           Page    3   of 3


 08/14/20 19       7    NOTICE of Assertion of Right to Counsel, the Right to Remain Silent, and
                        Request to Have Counsel Present During Questioning as to Fredrick Brown.
                        (JQC) (Entered: 08/16/2019)
 08/14/20 19       8    NOTICE of Assertion of Right to be Present in Court Unshackled and
                        Preservation of Appellate Rights as to Fredrick Brown. (JQC) (Entered:
                        08/16/2019)
 08/22/2019        9    ORDER OF DETENTION as to Fredrick Brown. Defendant shall be detained
                        pending trial. Signed by Magistrate Judge Cam Ferenbach on 8/22/19. (Copies
                        have been distributed pursuant to the NEF - MR) (Entered: 08/22/20 19)
 08/26/2019      10     TRANSMITTAL to the Western District of Texas regarding Rule 5c
                        documents as to Frederick Brown. Transmittal Letter with Sealed Documents
                        sent via e-mail. (JM) (Entered: 08/26/20 19)



                                          PACER Service Center
                                             Transaction Receipt
                                               08/26/2019 13:34:27
                       PACER
                                      libraryus45O2 :2653874:0 Client Code:
                       Login:
                                                              Search           12:19-mj-
                       Description:   Docket Report
                                                              Criteria:        100602-VCF
                       Billable
                                      2                       Cost:            0.20
                       Pages:




https ://ecf.nvd.uscourts.gov/cgi-binlDktRpt.pl?7766249778262         1   9-L_1 _0- 1            8/26/2019
                    Case 2:19-mj-00602-VCE            Document 4      Filed 08/

                                                                                                   COUNSEL/PARTIES OF RECORD




                                                                                             Afl    14    2019
1

                                           UNITED STATES DISTRICT
2
                                                                                          CLERK US DISTRICT COU T

3
                                                  DISTRICT OF NEVADA                         DISTRICT OF NE VADA
                                                                                                                     DEPUTY
                                                                                  IBY __________
4            UNITED STATES OF AMERICA,                          CASE NO.: 2:19-mj-00602-VCF

5                             Plaintiff,
                                                                ORDER APPOINTING COUNSEL
6
     I VS.


7
     I
             FREDRICK BROWN,
8


9

10
                    The individual named below, having testified under oath or having otherwise satisfied

11   I
             Court that he: (1) is financially unable to employ counsel and (2) does not wish to waive

12   'and, because the interests of justice so require, the Court finds that the individual is
13
     I
             therefore,
14
                    iT IS ORDERED that the Federal Public Defender for the District of Nevada is
15

             appointed to represent FREDRICK BROWN.
16   I




17                  IT IS FURTHER ORDERED that the Clerk issue subpoenas upon oral request
18           submission of prepared subpoenas by the attorneys of the Office of the Federal Public
19
         I
             unless said subpoenas are to be served outside the State of Nevada. The cost of process, fees
20
             expenses     of witnesses so subpoenaed shall be paid as witness(es) and the United States Mar
21

             shall provide such witness(es) subpoenaed advance funds for the purpose       of travel within
22

23           District of Nevada and subsistence. Any subpoenas served on behalf of the individual, the

24           thereon to this Court shall be sealed, unless otherwise ordered.
25

26

27

28
                Case 2:19-mj-00602-VCF          Document 4 Filed 08/14/19 Page 2 of 2


p




     1          IT IS FURTHER ORDERED that if counsel for the individual desireS subpoenas to
    2
         served outside the State of Nevada, further application pursuant to Federal Rules of
    3
         Procedure 17(b) shall be made to the Court, before the issuance of said subpoenas.
    4

                DATED: August 14, 2019
    5


    6

    7                                                       UNITED STATES MAGISTRATE JUDGE
    8


    9     Federal Public Defender's Office appearance by:            Newman

    10


    11


    12


    13


    14


    15


    16


    17


    18


    19


    20

    21


    22

    23


    24

    25

    26

    27

    28
                    Case 2:l9-mjOO6O2.VCF Document 7 Filed 08/14/19 Page 1 of 1



                                                                                         FiLED
                                                                                         EN1EREO                 OF
                                                                                                   CCUNSEJRTt

   RENE L VALLADARES
   Foderat Public Oefender
     eyada State Br t'a. CCO14
   4 1 E. Bunnevilh Aye,
                       9 101
                             250                                                         E14209
1. La Vegas Nevada
                                                                                                              CO1JR1
                                                                                                       DISTRICT
                                                                                             CLERK US
    (792) .33-5,77                                                                              DISTRICT Of
                                                                                                            NEV,DA

I.         V&
           CuuxL3t tot Defenuant
5
                                                                              COURT
                                               UNiTED STATES DISTRICT
                                                      DISTRICT OF NEVADA
     71




                U11TED STATES OF AYERICA,                                          Jô,
     [t)
                                         Plaintiff,
                                                                                                   (Q°2,
     IL
                  v.
      11          Fed
                                             Defendant.
                             -
      [3                                                                                               SrLE-r,   L\ND
                                        TO COtNSEL, TfI R.IGIIT TO REMALN
       [4            ASSERTION OF RIGUT           PRESENT   UURtNG   QLTESTIONrNC
                          REQUEST TO HAVE COUNSEL
                                                                                                       the Uaited S tate
       [5                                 NOW,     the Defendant,  pursuant to the Supreme Court of
                              COMES
                                                                                         pursuant to the Fifth and SLth
          [.5                     a     LauisiaRa,    after being advised by counsel,
              npinion in   Mantef   v.
                                                                                                          ot counsel and
                                              States  Coastitution, hereby request5 formal appointment
              Amendments to     the United
                                                                                                                rotice to
                                               to remain   silent.  ftc andersi med hereby formally serye
                                       riz.ht
              further exercises the
                                                                                arid departments that the undersianed
                                                                                                                         L

           [9                                   relevact  zovemmenr   agencies
               t'overn1nenE counsel nd
                                           aLl

                                                                            during any law enforcement or prosecurothi
                     hereby exercising   the right to have counsel present
               al3a                                                                                                    the
                                                                                       airy such questioning without
                                          and  does  not Consent to the tmuauan or
                initiated interrcation
            1

                       'rer.ce ef counsel.
                                              D.\rEDth..ycf
            -I.
                                                                           Vjtred by:
                                                                           ?ENE L. VALL\JJARE5
                                                                           Fdra Defender
                3




                                                                               I   tnt
                                                                                                 44
                                                                                             rat Pu'
                       Dtendt
                Case 2:l9-mjoO6O2..VC            Document 8         Filed 08/14/19             Page 1      of 1



                                                rAITrrr,
                                                                  r            'I..JLIVL

                                                                  ..SERVED
                             IN 'FIlE I
                                      FOl rUE I ISTRICT
                                                        OF NEVMJ.
                                                  1U(  14
                                          'A
(TMrEDSrAIESOFAMERI
                                                                                     ,u.      V1-vui              lo&2
                                                      ,'
                                                               JvLI,¼tr..
S   S.                                               bITRICT OF
                                                                  NEVADA_CE
                                          RY:

          'd4'(C-             r,cV1
DEFENDANT
                                        BE PRESENT IN COURT
                                                            UNSHACKLED
                   SSERTION OF RIGHT TO     OF APPELLATE RIGHTS
                         AND I'RESERVATION
                                                                                        Ithout shackles, and
                              and Sixth Amendment       Rights to be present in court
            I assert my Fifth
                                                                                                and decorum
                                           'o ithout shackles
                                                              is necessary to maintain dignity
                        appearing in court
    further assert that
    in the judicial process.                                                             shackled in              every
                           the Court  cannot  institute a policy requiring defendants be
             I submit that
                                                                                  the Court must make an
                             I may  be  shackled  for any courtroom proceeding.
     ease. Instead, before
                                                                      need particular to me exists.
                    decision   on the record that a specific security
     indisidualized                                                                             finding that
                                    the  Court   must  make an individualized determination
              To order shackling,
                                                                                          method is the least
                        a compelling   government   purpose and the particular shackling
      shackling serves                                                                      In making this
                                               security  and   order in the courtroom.
                                maintaining
      restrictive means for                                                                      a histor) of'
                           Court  should   consider   shether evidence exists demonstrating:
       determination, the                                                              or attempted assaults
                               behaior;   attempts  to escape from custody; assaults
       disruptive courtroom                                                            officials and judicial
                            or  a pattern  of detiant behavior toards corrections
       sshile in custody;
         iuthorities.                                                                                       request
                                               indi% idualized shackling
                                                                            determination on the record. I
                  I nti1 the Court  makes   an
                                                                                           be made in rn and my
                         court sithout  shackles.    Ihe shackling determination must
         t.  appear in
                                           my counsel to object and
                                                                      create an e%identiary record.
         e'unseVs    presence.  allosing
                                                                                              in court unshackkd at
                                    serses as a  standing  objection ot' in> right to appear
                    Uhis Assertion
                                                                                       or re-object to the hacklin.
                                    sizhout  the  need for me to reassert these rights
          i:I ticure appe..trances.
                                                                               shacklinz decisions.
                                            m rihtto appeol the Court's
          :his Asserticn alo rrer\e

                                                                   [),ite and time
              [)etnd..int' Sknature
                                                                           k'vui       qJLYlMCZ4l
                                                                             Nanft. AFPL)
                 .rsi'na2                                              trorne
                                                                      .i   I   F.   Uonne[Ie Abe.   5Q.   Las Veaas.   v
